Response to Amendment
The amendment filed July 19, 2021 has been entered. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed May 07, 2021. 
Claims 17-18, 20-29, and 31-33 are allowed. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant has amended independent claims 17 and 28 to include the allowable subject matter of previous claims 19 and 30, which the examiner indicated as allowable in the previous Non-Final Rejection filed May 07, 2021. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claim 17 and its dependent claims 18, 20-27, and 33, the prior art Fullerton et al. (US 2008/0028546 A1) fails to teach that the coupling mechanism couples the deployment movement of the first sliding footboard and the second sliding footboard in such a manner that the first sliding footboard and the second sliding footboard leave their travel position simultaneously. While Fullerton teaches a lever 45 that may be interpreted as the coupling mechanism, the examiner finds no obvious reason to modify the coupling mechanism such that it enables the first and second sliding footboards to leave their travel position simultaneously. Such a modification would require improper hindsight reasoning. 
While Thorley (US 4,251,179 A) teaches footboards 10-13, movably connected through a scissoring coupling mechanism (Fig. 8) and driven by a drive mechanism (hydraulic cylinders 43), wherein the first sliding footboard (10) and the second sliding footboard (11) leave their travel position simultaneously (Fig. 6 and 8), Thorley does not explicitly teach that the first (10) and second (11) sliding  
Regarding independent claim 28 and its dependent claims 29 and 31-33, the prior art Fullerton et al. (US 2008/0028546 A1) fails to teach that the first sliding footboard and the second sliding footboard leave their travel position simultaneously. While Fullerton teaches a lever 45 that may be interpreted as the coupling mechanism to control the movements of the sliding footboards, the examiner finds no obvious reason to modify the coupling mechanism such that it enables the first and second sliding footboards to leave their travel position simultaneously. Such a modification would require improper hindsight reasoning.
While Thorley (US 4,251,179 A) teaches footboards 10-13, movably connected through a scissoring coupling mechanism (Fig. 8) and driven by a drive mechanism (hydraulic cylinders 43), wherein the first sliding footboard (10) and the second sliding footboard (11) leave their travel position simultaneously (Fig. 6 and 8), Thorley does not explicitly teach that the first (10) and second (11) sliding footboards are supported as to be able to slide laterally, or that coupling mechanism (scissoring arms) couples the first and second sliding footboards. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102.  The examiner can normally be reached on Mon. through Fri. 8:00am to 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619